Citation Nr: 1130705
Decision Date: 08/18/11	Archive Date: 09/29/11

DOCKET NO. 04-01 740	)       DATE	AUG 18 2011

On appeal from the Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE 

Entitlement to service connection for a psychiatric disorder.

REPRESENTATION 

Appellant represented by:   Joseph R. Moore, Attorney at Law

ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to August 1981, from July 1984 to December 1984, and from February 1991 to March 1991, as well as active duty for training (ACDUTRA) from January 1964 to May 1964 and periods of inactive duty in the Illinois Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2007, the Board issued a decision which denied service connection for a psychiatric disorder. The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In May 2009, based on an April 2009 Joint Motion for Remand (Joint Motion), the Court issued an order remanding this case for compliance with the Joint Motion.

In April 2010, the Board issued a decision which vacated the Board's May 2007 decision, and denied service connection for a psychiatric disorder. The Veteran timely appealed the Board's decision to the Court. In an October 2010 order, based on an October 2010 Joint Motion, the Court remanded this case for compliance with the Joint Motion.

ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process. 38 C.F.R. § 20.904(a) (2010). Here, based on the October 2010 Joint Motion, the Court remanded this matter for additional evidentiary development. Accordingly, in order to prevent

-2-

prejudice to the Veteran, the Board's April 2010 decision must be vacated, and a new decision will be entered as if the April 2010 decision by the Board had never been issued.

FINDING OF FACT

The Veteran's current psychiatric disorder, diagnosed as major depressive disorder, can not be reasonably disassociated from his military service.

CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as major depressive disorder, was incurred in active military service. 38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). In this case, the Board is granting in full the benefit sought on appeal. Accordingly, if any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for an acquired psychiatric disorder. He contends that he developed this condition during his military service. Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease initially

-3-

diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002). 
As a psychiatric disorder is in the nature of a disease rather than an injury, there is no basis upon which to grant service connection for this disorder in association with any period of INACDUTRA.

Historically, the Veteran served on active duty from September 1979 to August 1981, from July 1984 to December 1984, and from February 1991 to March 1991, as well on a period of ACDUTRA from January 1964 to May 1964.

A review of the Veteran's service treatment records failed to reveal any complaints of or treatment for a psychiatric disorder during any period of active military service or ACDUTRA. His March 1991 separation physical was silent as to any findings or complaints relating to a psychiatric disorder. On a March 1991 medical history report, the Veteran indicated that he had not experienced trouble sleeping, loss of memory, nervous trouble of any sort, depression or excessive worry. On clinical examination, no psychiatric abnormalities were found.

The first post service record reflecting treatment for a psychiatric disorder was in April 1993. At that time, the Veteran was hospitalized with complaints of suicidal

-4-

thoughts. The hospitalization report noted that he had lost his job and his spouse, and had been depressed for over a year. Prior to his admission, he had sent faxes with threatening references to a governor and a general. These faxes also contained suicidal threats, which led to his hospitalization. Subsequent post-service treatment records revealed treatment for major depressive disorder, depression, and alcohol dependence.

A July 1997 VA treatment letter indicated that the Veteran had been receiving treatment for major depressive disorder since June 1995. A December 1998 VA psychiatric examination noted the Veteran's history of psychiatric treatment beginning in 1993. The report noted that the Veteran's spouse had asked him to leave in the spring of 1993, and that the divorce was final in 1994. The report also noted the Veteran's complaints of depression and being unable to work after having been asked to leave his position in the National Guard. Following a mental status examination, the diagnosis was major depressive disorder, with severe psychotic features. It also listed a global assessment of functioning (GAF) score of 35.

An August 1999 decision from the Social Security Administration found the Veteran was entitled to disability benefits due to his major depression, effective from February 1994.

In February 2002, a VA psychiatric examination noted the Veteran's complaints of depression after having been dismissed from the military. Following a mental status examination, the diagnosis was depressive disorder, not otherwise specified. The report also noted an Axis II diagnosis of persecutory and narcissistic personality features. The VA examiner stated that, "[t]his Veteran appears to have suffered significant narcissistic insult when he was not sent to the Persian Gulf. He felt he was ultimately trained for the operations, and he was humiliated by not being sent. He apparently felt further discounted by the recognition received by returning troops." In a November 2006 addendum to this examination report, the VA examiner stated that there was nothing to suggest that the Veteran had depression prior to the loss of his full-time job with the National Guard, and that the Veteran's

-5-

depression was not an issue until his separation/divorce in 1993. In discussing the Veteran's 1993 hospitalization, the VA examiner stated, "this hospitalization was the first indication of mood disorder, and that depressive episode appeared directly related to his vocational problems and impending divorce." The VA examiner then opined that it was "less likely than not" that the veteran's depression was secondary to his service in the military. The VA examiner also stated that, "[i]t was more likely than not that his depressive symptoms resulted from loss of employment followed by dissolution of his marriage."

In March 2010, a private psychiatric examination report was received from M. Cesta, M.D., F.A.C.P. Dr. Cesta noted that the Veteran's treatment records had been reviewed. The report also included findings from a mental status examination of the Veteran. The report concluded with a diagnosis of major depressive disorder, recurrent, severe, with psychotic features. The private physician further opined that "[t]he extent of this Veteran's deterioration is remarkable, and there is no question that as of 1991 he was profoundly and completely disabled. Clearly this occurred during and as a result of his active duty service in 1991, and the examinations suggesting his depression is not secondary to his service in the military are completely erroneous and not consistent with the obvious facts of his clinical condition." As noted by Dr. Cesta, the Veteran went from being a respected Lt. Colonel in the United States Army/National Guard to becoming homeless, despondent, alienated, and unemployable person who lived on the fringe of society, no longer able to engage in any aspect of day-to-day existence.

In May 2011, the Veteran's representative submitted additional evidence in support of the Veteran's claim, along with a waiver of RO consideration of this evidence. Included in this new evidence was a copy of the Veteran's service personnel records and an April 2011 follow-up medical opinion letter from Dr. Cesta.

The Veteran's service personnel records included inservice periodic evaluation reports. Four periodic evaluation reports, covering the period ranging from February 1985 through September 1988, rated the Veteran as a 1, the top rating

-6-

available, in all of the rating categories. A subsequent periodic evaluation report, covering the period ranging from July 1990 to June 1991, noted that the Veteran expressed difficulty accepting guidance from his supervisor. It also noted that the Veteran had been assigned a lower rating of 2 in the following categories: motivates challenges and develops subordinates; encourages candor and frankness in subordinates; displays sound judgment; and adaptable to changing missions. A subsequent periodic evaluation form, covering from July 1991 to March 1992, assigned the Veteran a 2 in the following categories: maintains appropriate level of physical fitness; motivates, challenges and develops subordinates; displays sound judgment; and adaptable to changing missions.

The Veteran's service personnel records also included a July 1992 letter of reprimand. This letter noted that the Veteran had made disrespectful statements towards superior commissioned officers and that he exhibited conduct unbecoming of an officer.

The April 2011 follow-up opinion from Dr. Cesta noted that he had reviewed the Veteran's newly obtained service personnel records. Dr. Cesta opined that the Veteran's current major depressive disorder, recurrent, severe, with psychotic features, began during his period of active duty service in 1991. In support of this opinion, Dr. Cesta noted that psychiatric illnesses often have a delayed onset after a precipitating event and that there is no reason to believe that during the short period of time it took to conduct his separation examination that that the examiner, not necessarily a psychiatrist, would be able to elucidate psychiatric signs and symptoms. Dr. Cesta also cited to the Veteran's declining evaluations beginning in 1991, which has been shown to have steadily worsened since that time.

Based upon a longitudinal review of the record, the Board concludes that the Veteran's current psychiatric disorder, diagnosed as major depressive disorder, can not be reasonably disassociated from his military service. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency

-7-

of the claim, even if the disability resolves prior to adjudication). His service personnel records reflect a decline in performance beginning sometime between July 1990 to June 1991, which includes his period of active duty service from February 1991 to March 1991. His performance evaluation from this time period was the first performance evaluation in over a decade noting less than the highest score available in any category, and this decline was noted in multiple evaluation categories. It also noted that the Veteran found it difficult to accept guidance from his supervisor. Thereafter, a July 1992 letter of reprimand noted that the Veteran had made statements disrespectful towards superior commissioned officers, and that he had exhibited conduct unbecoming of an officer. In April 1993, he was hospitalized with complaints of suicidal thoughts. The hospitalization report noted that he had lost his job and his spouse, and had been depressed for over a year. Thereafter, the evidence indicates that the Veteran's psychiatric condition continued to worsen.

In April 2011, Dr. Cesta opined that the Veteran's current major depressive disorder, recurrent, severe, with psychotic features, began during his period of active duty service in 1991. The Board finds this to be the most probative medical opinion on record in that it is the only one which included consideration of the Veteran's service personnel records. In addition, while the VA examiner in February 2002 reached a different conclusion, the report stated that, "[t]his Veteran appears to have suffered significant narcissistic insult when he was not sent to the Persian Gulf. He felt he was ultimately trained for the operations, and he was humiliated by not being sent. He apparently felt further discounted by the recognition received by returning troops."

The Board also finds the contentions of the Veteran concerning his post service continuity of the same symptomatology related to his inservice depression to be both competent and credible. See Charles v. Principi 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).

-8-

Based on the totality of the evidence, and with application of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran currently has an acquired psychiatric disorder, diagnosed as major depressive disorder, recurrent, which was incurred during his active military service. Accordingly, service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, recurrent, is warranted.

ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.

JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

-9-


Citation Nr: 1016040	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-01 740	)	DATE APR 30 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to 
August 1981, from July 1984 to December 1984, and from 
February 1991 to March 1991, as well as active duty for 
training (ACDUTRA) from January 1964 to May 1964 and periods 
of inactive duty in the Illinois Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In May 2007, the Board issued a decision which denied service 
connection for a psychiatric disorder.  The Veteran timely 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2009, based on 
an April 2009 Joint Motion for Remand (Joint Motion), the 
Court issued an order remanding this case for compliance with 
the Joint Motion.

In a December 2003 statement, the Veteran raised the issue of 
entitlement to service connection for posttraumatic stress 
disorder and entitlement to a total rating for compensation 
purposes based upon individual unemployability.  These issues 
have not been developed for appellate review and are 
therefore referred to the RO for appropriate disposition. 


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded this matter for additional procedural development 
regarding the Veteran's claim seeking service connection for 
a psychiatric disorder.  Accordingly, in order to prevent 
prejudice to 


the Veteran, the Board's May 2007 decision must be vacated, 
and a new decision on this issue will be entered as if the 
May 2007 decision by the Board had never been issued.


FINDING OF FACT

The evidence of record does not show a psychiatric disorder 
related to the Veteran's active military service or his 
period of ACDUTRA.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service or ACDUTRA.  38 U.S.C.A. §§ 101, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters 
dated in November 2001 and in August 2006 advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
Veteran prior to the initial adjudication herein, the Veteran 
has not been prejudiced thereby.  The content of the notice 
subsequently provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, a VA psychiatric examination 
was conducted to determine the etiology of the Veteran's 
current psychiatric disorder.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay 


evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (d) (2009).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  As a 
psychiatric disorder is in the nature of a disease rather 
than an injury, there is no basis upon which to grant service 
connection for this disorder in association with any period 
of INACDUTRA.  

Historically, the Veteran served on active duty from 
September 1979 to August 1981, from July 1984 to December 
1984, and from February 1991 to March 1991, as well on a 
period of ACDUTRA from January 1964 to May 1964.  

A review of the Veteran's service treatment records failed to 
reveal any complaints of or treatment for a psychiatric 
disorder during any period of active military service or 
ACDUTRA.  His March 1991 separation physical was silent as to 
any findings or complaints relating to a psychiatric 
disorder.  On a medical history report, completed in March 
1991, the Veteran indicated that he had not experienced 
trouble sleeping, loss of memory, nervous trouble of any 
sort, depression or excessive worry.  On clinical 
examination, no psychiatric abnormalities were found.  

The first post service record reflecting treatment for a 
psychiatric disorder was in April 1993.  At that time, the 
Veteran was hospitalized with complaints of suicidal 


thoughts.  The hospitalization report noted that he had lost 
his job and his spouse, and had been depressed for over a 
year.  Prior to his admission, he had sent faxes with 
threatening references to a governor and a general.  These 
faxes also contained suicidal threats, which led to his 
hospitalization.  Subsequent post-service treatment records 
revealed treatment for major depressive disorder, depression, 
and alcohol dependence. 

A VA treatment letter, dated in July 1997, indicated that the 
Veteran had been receiving treatment for major depressive 
disorder since June 1995.  A VA psychiatric examination, 
performed in December 1998, noted the Veteran's psychiatric 
treatment history beginning in 1993.  The report noted that 
the Veteran's spouse had asked him to leave in the spring of 
1993, and that the divorce was final in 1994.  The report 
also noted the Veteran's complaints of depression and being 
unable to work after having been asked to leave his position 
in the National Guard.  Following a mental status 
examination, the diagnosis was major depressive disorder, 
with severe psychotic features.  It also listed a global 
assessment of functioning (GAF) score of 35.

An August 1999 decision from the Social Security 
Administration found the Veteran was entitled to disability 
benefits due to his major depression, effective from February 
1994.  

In February 2002, a VA psychiatric examination noted the 
Veteran's complaints of depression after having been 
dismissed from the military.  Following a mental status 
examination, the diagnosis was depressive disorder, not 
otherwise specified.  The report also noted an Axis II 
diagnosis of persecutory and narcissistic personality 
features.  The VA examiner stated that, "[t]his Veteran 
appears to have suffered significant narcissistic insult when 
he was not sent to the Persian Gulf.  He felt he was 
ultimately trained for the operations, and he was humiliated 
by not being sent.  He apparently felt further discounted by 
the recognition received by returning troops."  In a 
November 2006 addendum to this examination report, the VA 
examiner stated that there was nothing to suggest that the 
Veteran had depression prior to the loss of his full-time job 
with the National Guard, and that the Veteran's 


depression was not an issue until his separation/divorce in 
1993.  In discussing the Veteran's 1993 hospitalization, the 
VA examiner stated, "this hospitalization was the first 
indication of mood disorder, and that depressive episode 
appeared directly related to his vocational problems and 
impending divorce."  The VA examiner then opined that it was 
"less likely than not" that the veteran's depression was 
secondary to his service in the military.  The VA examiner 
also stated that, "[i]t was more likely than not that his 
depressive symptoms resulted from loss of employment followed 
by dissolution of his marriage."

In March 2010, a private psychiatric examination report was 
received from 
M. Cesta, M.D., F.A.C.P.  Dr. Cesta noted that the Veteran's 
treatment records had been reviewed.  The report also 
included findings from a mental status examination of the 
Veteran.  The report concluded with a diagnosis of major 
depressive disorder, recurrent, severe, with psychotic 
features.  The private physician further opined that "[t]he 
extent of this Veteran's deterioration is remarkable, and 
there is no question that as of 1991 he was profoundly and 
completely disabled.  Clearly this occurred during and as a 
result of his active duty service in 1991, and the 
examinations suggesting his depression is not secondary to 
his service in the military are completely erroneous and not 
consistent with the obvious facts of his clinical 
condition."  As noted by Dr. Cesta, the Veteran went from 
being a respected Lt. Colonel in the United States 
Army/National Guard to becoming homeless, despondent, 
alienated, and unemployable person who lived on the fringe of 
society, no longer able to engage in any aspect of day-to-day 
existence.

After reviewing the Veteran's claims file, there are 
conflicting medical opinions of record as to whether the 
Veteran's current psychiatric disorder is related to his 
military service.  However, the Board finds the VA 
examination more probative than Dr. Cesta's opinion.  Dr. 
Cesta states that

[m]y review of his record, as well as my 
interview with the veteran, showed his 
deterioration began in 1991 during his 
active duty service in the National 
Guard, a 


steady and severe deterioration secondary 
to Major Depressive Disorder from that 
point to the present.

However, later in the report, Dr. Cesta notes that the 
records he reviewed began in April 1993; accordingly, the 
Veteran's service treatment records and personnel records 
were not reviewed.  Dr. Cesta reported that based on a 
depressive episode associated with major depression during 
the Veteran's military service in 1991, the Veteran was 
discharged from the military after 29 years of service.  
Nevertheless, the objective evidence of record does not show 
that the Veteran was discharged from his period of active 
duty in 1991 due to a disability; indeed, the personnel 
document indicates that the reason for separation was the 
expiration of the Veteran's term of active duty service.  
Moreover, there is no evidence in the Veteran's service 
treatment records of complaints or findings of a psychiatric 
disorder.  Further, on the Veteran's separation physical in 
March 1991, the Veteran stated that he did not experience 
trouble sleeping, loss of memory, nervous trouble of any 
sort, or depression or excessive worry, and on clinical 
examination, no psychiatric abnormalities were found.  

However, the evidence of record shows that the Veteran held a 
civil service position with the Illinois National Guard, and 
was terminated from this civil service position in July 1991.  
This is separate and apart from the Veteran's military 
service with the Army National Guard and this civil service 
termination cannot be the basis for any benefits from VA.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service and ACDUTRA.  38 U.S.C.A. § 1110.  There is 
no evidence of record of a psychiatric disorder while on 
active military duty, or that the Veteran was released from 
his period of active duty from February 1991 to March 1991 
due to a psychiatric disability.  The Veteran received an 
honorable discharge from the Army National Guard in July 
1992.  Dr. Cesta fails to differentiate between the Veteran's 
period as a civil servant with the Illinois National Guard 
and his period of active military service with the Army 
National Guard in forming his opinion.  As such, this opinion 
was based on an inaccurate factual premise and is not 
probative.  Reonal v. Brown, 


5 Vet. App. 458, 461 (1993).  Because this opinion lacks 
foundation in objective medical evidence it does not carry 
the required probative value necessary for appellate 
consideration.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).

However, after a review of the claims file which includes the 
service treatment records and personnel records, an 
examination, and with consideration of the Veteran's 
statements, the VA examiner in 2002 and 2006 found that there 
was nothing to suggest that the Veteran had depression prior 
to the loss of his full time (civil servant) job with the 
National Guard, and that the Veteran's depression was not an 
issue until his separation from his wife in 1993.  In 
discussing the Veteran's 1993 hospitalization, the examiner 
stated that "this hospitalization was the first indication 
of a mood disorder, and that depressive episode appeared 
directly related to his vocational problems and impending 
divorce."  

The Board has considered the Veteran's statements and those 
of his daughter.  These statements are competent as to what 
symptoms the Veteran experienced and to what symptoms the 
daughter observed.  However, the negative clinical and 
documentary evidence of any in-service and post-service 
symptoms or findings prior to 1993 are more probative than 
the remote assertions of the Veteran and his daughter.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that 
contemporaneous evidence has greater probative value than 
history as reported by lay statements).  Moreover, the 
statements of the Veteran consistently assert that he was 
fired from the military when in fact, he was terminated from 
his civil service position with the Illinois National Guard 
in 1991, and was given an honorable discharge from military 
service in the Army National Guard in July 1992.  

Accordingly, the weight probative evidence of record does not 
show that the Veteran incurred a psychiatric disorder during 
active military service or ACDUTRA.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0714656	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-01 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1981, from July 1984 to December 1984, and from 
February 1991 to March 1991, as well as active duty for 
training (ACDUTRA) from January 1964 to May 1964; he was in 
the Illinois Army National Guard for over 24 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

As noted in the Board's July 2006 remand, the veteran has 
raised claims for service connection for post-traumatic 
stress disorder and for entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The record does not show that these 
claims have been considered, and accordingly, these issues 
are again referred to the RO for appropriate development and 
adjudication.


FINDING OF FACT

The veteran's current psychiatric disability, diagnosed as 
major depressive disorder, is not shown by the medical 
evidence of record to be related to the veteran's military 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters 
dated in November 2001 and in August 2006 advised the veteran 
of the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, a VA psychiatric examination 
was conducted to determine the etiology of the veteran's 
current psychiatric disorder.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking entitlement to service connection for 
major depressive disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Beno v. 
Principi, 3 Vet. App. 439 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
 
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2006).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (2006).

Based upon a review of the record, the Board concludes that 
service connection is not warranted for a psychiatric 
disorder, to include a major depressive disorder.

Historically, the veteran served on active duty from 
September 1979 to August 1981, from July 1984 to December 
1984, and from February 1991 to March 1991, as well on a 
period of ACDUTRA from January 1964 to May 1964.  He was in 
the Illinois Army National Guard for over 24 years.

A review of his service medical records failed to reveal any 
complaints of or treatment for a psychiatric disorder.  His 
separation physical, performed in March 1991, was silent as 
to any findings or complaints relating to a psychiatric 
disorder.  On a medical history report, completed at that 
time, the veteran indicated that he had not experienced 
trouble sleeping, loss of memory, nervous trouble of any 
sort, depression or excessive worry.

The first post service record reflecting treatment for a 
psychiatric disorder was in April 1993.  At that time, the 
veteran was hospitalized with complaints of suicidal 
thoughts.  The hospitalization report noted that he had lost 
his job and his spouse, and had been depressed for over a 
year.  Prior to his admission, he had sent faxes with 
threatening references to a governor and a general.  These 
faxes also contained suicidal threats, which led to his 
hospitalization.  Subsequent post-service treatment records 
revealed treatment for major depressive disorder, depression, 
and alcohol dependence. 

A VA treatment letter, dated in July 1997, indicated that the 
veteran had been receiving treatment for major depressive 
disorder since June 1995.  A VA psychiatric examination, 
performed in December 1998, noted the veteran's psychiatric 
treatment history beginning in 1993.  The report noted that 
the veteran's spouse had asked him to leave in the spring of 
1993, and that the divorce was final in 1994.  The report 
also noted the veteran's complaints of depression and being 
unable to work after having been asked to leave his position 
in the National Guard.  Following a mental status 
examination, the diagnosis was major depressive disorder, 
with severe psychotic features.  It also listed a global 
assessment of functioning (GAF) score of 35.

A decision from the Social Security Administration, dated in 
August 1999, found the veteran to be entitled to disability 
benefits, effective from February 1994, due to his major 
depression.  

In February 2002, a VA psychiatric examination noted the 
veteran's complaints of depression after having been 
wrongfully dismissed from the military.  Following a mental 
status examination, the diagnosis was depressive disorder, 
not otherwise specified.  The report also noted an Axis II 
diagnosis of persecutory and narcissistic personality 
features.  The VA examiner stated that, "[t]his veteran 
appears to have suffered significant narcissistic insult when 
he was not sent to the Persian Gulf.  He felt he was 
ultimately trained for the operations, and he was humiliated 
by not being sent.  He apparently felt further discounted by 
the recognition received by returning troops."  In a 
November 2006 addendum to this examination report, the VA 
examiner stated that there is nothing to suggest that the 
veteran had depression prior to the loss of his full-time job 
with the National Guard, and that the veteran's depression 
did not seem to be an issue until his separation/divorce in 
1993.  In discussing the veteran's 1993 hospitalization, the 
VA examiner stated, "this hospitalization was the first 
indication of mood disorder, and that depressive episode 
appeared directly related to his vocational problems and 
impending divorce."  The VA examiner then opined that it was 
"less likely than not" that the veteran's depression was 
secondary to his service in the military.  The VA examiner 
also stated that, "[i]t was more likely than not that his 
depressive symptoms resulted from loss of employment followed 
by dissolution of his marriage."

As there are no findings of a psychiatric disorder in the 
veteran's service medical records and nothing to relate a 
psychiatric disorder to the veteran's active duty or ACDUTRA, 
service connection is not warranted for a psychiatric 
disorder for those periods of his military service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  Moreover, as the 
veteran's psychiatric disorder is in the nature of a disease 
rather than an injury, there is no basis upon which to grant 
service connection for this condition in association with a 
period of inactive duty for training.  

The Board has considered the veteran's assertions that he has 
a psychiatric disorder due to his military service but such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

Put simply, the evidence does not establish that the veteran 
had a chronic psychiatric disorder during active service, or 
that his current psychiatric disorder, diagnosed as major 
depressive disorder, is otherwise related to military 
service.  The only competent medical opinion of record found 
that it was "less likely than not" that the veteran's 
current psychiatric disorder was related to his service in 
the military.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


